Title: To Thomas Jefferson from Schweighauser & Dobrée, 15 July 1788
From: Schweighauser & Dobrée
To: Jefferson, Thomas


          
            
              Sir
            
            Nantes 15. July 1788.
          
          We recieved in course your Excellency’s obliging letter of the 27h. of last month and are very thankful for its contents. We immediately communicated it to Mr. Minier one of the partners of the late house (en Comandite) of Puchelberg & Co. in L’Orient and he shares our gratitude for your kind endeavours of bringing the affair of the Alliance to a final settlement. After many interviews and long conversations on your proposals of arbitrators he has persisted in telling us that he thought this required none except Your Excellency meant them to examine the account as directed by the resolve of Congress of the 23d. August 1781 which positively says “That it shall be examined and paid by the Minister Plenipotentiary of the United States at the Court of Versailles &c.”
          Convinced that the merchants you would name with us (altho’ we know none in the class you mention) would be qualified to judge whatever in this affair would be laid before them, conscious of the justice of our claim and possessed of every voucher necessary we have done all in our power to make him acquiesce to the mode proposed, but to no effect. If this requires a greater decision he seems to think that it is better to submit it to our ordinary tribunals.
          It is not in our power to take any thing on ourselves in this affair without his and M. Puchelberg’s concurrence. To prevent them from seizing the Alliance and other effects in their way at the time these advances were made M. Schweighauser agreed to lend the house the sum disbursed till it would be paid by the U.S. Were we to act in the least point without the sanction of these associates in this affair they would take this as a plea to leave the whole to our charge.
          As it might be that we have taken Your Excellency’s letter in too general terms we will esteem it as a particular favor of you to mention on what points you mean the arbitrators should judge that we may be able to explain it to the gentlemen. We are with gratitude & most profound respect &c.
          
            (Signed) Schweighauser & Dobree
          
        